DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10567201.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of instant application merely broadens the scope of claim 1 of U.S. Patent No. 10567201.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 12-15, 18-21, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI et al. US 20210083825). 
Regarding claims 1, 7, 15, and 21, CHOI teaches determining, by a first communication node, a plurality of parameters configuring a resource of a sounding reference signal, wherein the plurality of parameters comprises a first parameter indicating a time-domain behavior of the sounding reference signal for configuring the resource and a second parameter indicating an antenna port index for the resource; transmitting, by a first communication node, a signaling message that comprises the plurality of parameters to a second communication node enabling the second communication node to receive the sounding reference signal (TABLE 1(Number of antenna ports N.sub.p for trigger type 0 and each configuration of trigger type 1), TABLE 8, and Fig. 18, and [0165] a BS may transmit to a UE a message requesting to report or feed back the antenna switching capability for the SRS transmission, e.g., subcarrier spacing, transition time period, etc).
(TABLE 1(Number of antenna ports N.sub.p for trigger type 0 and each configuration of trigger type 1), TABLE 8).
Regarding claims 5, 13, 19, and 27, CHOI teaches wherein the first parameter indicates that the plurality of resources occupied by the sounding reference signal is repeated periodically in the time domain (Fig. 9).
Regarding claims 6, 14, 20, and 28, CHOI teaches wherein the signaling message further comprises a third parameter indicating a switch of the antenna port for receiving the sounding reference signal (Fig. 18, and [0165] a BS may transmit to a UE a message requesting to report or feed back the antenna switching capability for the SRS transmission, e.g., subcarrier spacing, transition time period, etc).

Allowable Subject Matter
Claims 2, 3, 8-11, 16, 17, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon a timely filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467